Title: To Thomas Jefferson from Albert Gallatin, 15 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [on or before 15 Apr. 1808]
                  
                  The facts as stated in the West Florida memorial, so far as related to the Acts of Congress are correctly stated.
                  I think that the only reasonable ground of complaint is that the claimants were induced by the act, which declared that the transcripts of records deposited in the office of State should be received in evidence, not to cause their claims to be recorded: and that the time afterwards allowed for recording had probably expired before they knew of the act.
                  As an abstract question, it is absurd to suppose that foreigners shall hold grants in the wilderness for 30 years, without being compelled at least to come file their claims & shew where the lands are. The utmost therefore that can be granted is a limited extension of time for filing their claims & pointing out the land to the Surveyor General.
                  But a very great inconvenience will arise even from that permission. Those unrecorded British grants (for all those which were recorded with the proper Register are provided for) cover either the vacant lands of the United States, or the oldest settlements in the vicinity of Natchez regranted by Spain & already confirmed by the United States. To grant the permission will still further delay the public sales of lands in the Mississippi territory already so long delayed, & thereby check the progress of population so essential to us in that quarter. And so far as relates to settlers, may they not complain that they thought themselves secured against any such claims by the act of 1805 & by the decisions of our Commissioners. That it will be very unpopular to give any new opening to those claims cannot be doubted; as ¾ of the inhabitants hold under Spanish grants, in great many instances issued on the lands previously granted by the British.
                  It is very late in the session. I think it would be improper to recommend the application. But it may be transmitted by the President, as Mr Erskine seems to desire, without giving any opinion on its merits.
                  
                     —A. G.
                  
                  
                     [Notes by TJ in upper left margin of first page:]
                     
                        
                           act
                           1803.
                           Mar. 3.
                        
                        
                           
                           1804.
                           Mar. 27.
                        
                        
                           
                           1805.
                           Mar. 2.
                        
                        
                           bill
                           
                           Dec. 1
                        
                        
                           in fact
                           1807.
                           Jan. 1.
                        
                        
                           [me]morial
                           
                           Dec. 15.
                        
                     
                  
               